LECHE, J.
Defendant was indicted under tbe provisions of section 1 of Act No. 110 of 1908. He moved to quash tbe indictment on the ground that tbe statute denouncing tbe offense for which he is prosecuted is unconstitutional, because it contains several and various objects, and that the objects contemplated are not set forth in and expressed in its title, in violation of article 31 of tbe Constitution.
From a judgment maintaining tbe motion to quash, the state has appealed.
This question has already been decided adversely to the contention of defendant in the case of State v. Allen, 129 La. 733, 56 South. 655, Ann. Cas. 1913B, 454, where the validity of that statute was upheld as not in violation of the quoted article of the Constitution.
The ruling appealed from is therefore set aside and reversed, and it is ordered that the case be remanded to the Nineteenth judicial district court for the parish of Iberia, there to be proceeded with according to law.